Citation Nr: 0431426	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  96-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to September 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to a disability evaluation in excess of 30 
percent for his psychiatric disorder.  In a supplemental 
statement of the case, issued in October 1996, the RO 
increased the veteran's disability rating to 50 percent.  He 
has since continued to appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, further development is required in this appeal 
before actually deciding the claim at issue.  So, for the 
reasons discussed below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

It appears the veteran is currently incarcerated.  However, 
this notwithstanding, the criteria used to determine the 
severity of his psychiatric disorder at issue were revised 
effective November 7, 1996, during the pendency of his 
appeal.  So there is a chance the new criteria are more 
favorable than the old criteria and, if so, he is entitled to 
have his claim considered under the new criteria.  See 
VAOPGCPREC 
7-2003 (Nov. 19, 2003) .  Note, however, that the new 
criteria only can be applied as of the effective date of the 
change, unless otherwise indicated.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC 
3-2000 (Apr. 10, 2000).



The veteran and his representative have requested a new VA 
examination, to properly ascertain the nature and severity of 
his current disability picture due to his PTSD.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In September 
2003, the RO attempted to fulfill this request by asking that 
the local VA Medical Center (VAMC) schedule a mental status 
evaluation.  The RO noted that, because the veteran was 
incarcerated at the Anna M. Kross Center Correctional 
Facility in East Elmhurst, New York, the VAMC would need to 
travel to the facility to provide the VA examination.  
However, the VAMC informed the veteran, in a September 2003 
letter, that the VAMC did not send physicians to the 
correctional facility.  Therefore, the VAMC would be unable 
to provide a VA examination prior to his release from the 
facility.  Nevertheless, neither the VAMC nor the RO 
attempted to have the VA examination provided by an in-house 
physician at the correctional facility.

The duty to assist incarcerated veterans requires that VA 
tailor its assistance to meet the particular circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In Bolton v. 
Brown, 8 Vet. App. 185 (1995), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
situation in which the Board had remanded a case for a VA 
psychiatric examination.  Id. at 187.  The RO indicated the 
examination could not be conducted because of the veteran's 
incarceration and informed him that "since no current 
medical evidence is available, no change is warranted in the 
current evaluation of your [PTSD]."  Id. at 188.  The Court 
held that, because the record did not contain information 
concerning the RO's efforts to have an examination conducted 
at the correctional facility by a fee-based or VA physician, 
the unique circumstances of that case required a remand "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Id. at 191.  Thus, under the similar 
facts of this case, a remand is required as well.

There are, however, limitations to the purview of the holding 
in that case.  Of particular note, the Court also indicated 
that, notwithstanding the duty to assist, VA is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
veteran from that facility.  Id.  

So having the veteran examined is really contingent on the 
actual feasibility of accommodating his situation and 
circumstances of confinement, bearing in mind an examination 
only may be possible if some sort of mutual arrangement can 
be made for an in-house evaluation.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an increased rating for 
his PTSD, and the evidence, if any, the 
RO will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 
16 Vet. App. 183, 
186-87 (2002). 

2.  If the veteran has not been released 
from prison, the RO should determine if 
it is possible to conduct an examination 
at the correctional facility where he is 
currently incarcerated - perhaps using 
an in-house psychiatrist under a fee-
basis contractual arrangement.  If this 
is possible, then an examination should 
be conducted in accordance with the 
instructions provided below(*).  If not, 
the RO should document what specific 
efforts were made to enable such an 
examination to be conducted.

*If a mental status evaluation can be 
arranged, have the designated examiner 
ascertain the current severity and 
manifestations of the veteran's service-
connected PTSD, considering both the 
former and current versions of the 
applicable rating criteria.  
See 38 C.F.R. §§ 4.125, 4.132, Diagnostic 
Code 9411 (1996);  38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2004).  
Conduct all testing and evaluation needed 
to make this determination.  And the 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected PTSD, as opposed 
to symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD 
and assign an Axis V diagnosis 
(GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, as well as explain 
what the assigned score represents.  
This includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD from other conditions that 
are not service-connected (whether 
mental and/or physical).  
Any indications that the veteran's 
complaints or other symptomatology 
are not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's claim 
of entitlement to an increased rating for 
PTSD in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




